DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 10/10/2022 amended claim 1 and added claims 14 and 15.  Claims 1-4, 10-12, 14, and 15 are pending and rejected on new grounds of rejections necessitated by the amendments of claim 1.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20160131909 A1) in view of Teijido (US 20060044523 A1) in further view of Moffat (US 20070064202 A1).
Regarding claim 1, Nakamura teaches an electronic device (Fig. 1, 10, 11 and 13) for use in virtual reality (VR), augmented reality (AR), and mixed reality (MR) comprising: a frame (HMD) including at least one opening; a control unit (102) mounted on the frame (HMD) and generating an image; and a display unit (131) fixed to the opening of the frame (HMD) and emitting the image, wherein the control unit (102) includes: a light source unit (151) including a plurality of light emitting elements (153, 154, and/or 155) that emits a plurality of lights having respectively different wavelengths in a same direction in order to provide the image ([0069]), and a beam combiner (152) combining the plurality of lights incident from the light source unit (151) and emitting a combined light, wherein the light source unit (151), the plurality of light emitting elements (153, 154, and/or 155) are configured as one package ([0069]), wherein the beam combiner (152) is positioned to face the light source unit (151) and includes an incident surface (156) on which the plurality of lights are incident and an emission surface (157) from which the combined light is emitted.
Nakamura does not explicitly teach the beam combiner (152) is provided in a form of a fiber bundle in which a plurality of rod lenses is arranged in a matrix form, formed as one bundle and elongates in a progress direction of the plurality of lights as claimed.
Teijido teaches the beam combiner (20) is provided in a form of a fiber bundle (Fig. 6A-6C) in which a plurality of rod lenses (50-1, 50-2, 50-3, 50-4) is formed as one bundle and elongates in a progress direction of the plurality of lights (Fig. 6A-6C), wherein incidence surfaces (50I) of the plurality of rod lenses are spaced apart from each other and adjacent to each other to face each of light emitting elements (31-1, 31-2, 31-3, 31-4), wherein emission surfaces of the plurality of rod lenses (50-1, 50-2, 50-3, 50-4) are adjacent to each other to form one emission surface (Fig. 6A-6C), and wherein a distance between adjacent rod lenses of the plurality of rod lenses, decreases from the incident surfaces to the emission surfaces respectively; wherein a size of the incident surfaces of the plurality of rod lenses is different from a size of the emission surfaces of the plurality of rod lenses, wherein a cross section of the incident surfaces of the plurality of rod lenses has a quadrangle, and wherein a ratio of a vertical length to a horizontal length of the incident surfaces of the plurality of rod lenses is equal to a ratio of a vertical length to a horizontal length of the emission surfaces of the plurality of rod lenses (Fig. 6A-6C; [0235]-[0238] and claim 17).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nakamura with Teijido; because it improves heat dissipation.
Teijido does not explicitly teach the rod lenses arranged in a MxN matrix (M, N >1) form a distance between adjacent rod lenses in a horizontal direction and a vertical direction.
Moffat teaches the rod lenses arranged in a MxN matrix (M, N >1) form a distance between adjacent rod lenses in a horizontal direction and a vertical direction (Fig. 2-5).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nakamura and Teijido with Moffat; because it allows increasing the number light sources to increase the output power.
Regarding claim 2, Nakamura further teaches the control unit (102) further includes a beam condenser (163, 164) receiving the combined light from the beam combiner (152), and condensing and emitting the combined light in a predetermined direction.  
Regarding claim 3, Nakamura further teaches the beam condenser (163, 164) includes: an incident surface facing an emission surface (157) of the beam combiner (152), a first beam condensing lens (163) having a first diameter and receiving the combined light from the beam combiner (152) and enlarging the combined light, and a second beam condensing lens (164) having a second diameter larger than the first diameter and condensing the combined light emitted from the first beam condensing lens (163) and emitting the condensed light.  
Regarding claim 4, Nakamura further teaches the control unit (102) further includes a beam guider (150) receiving the combined light from the beam condenser (163, 164) and transferring the combined light to a display panel (110) generating the image.
Regarding claim 10, the combination of Nakamura, Teijido and Moffat consequently results in the size of the incident surfaces of the plurality of rod lenses is equal to or larger than a size of a maximum valid light source area which is an emission area of the plurality of light emitting elements (Fig. 6A-6C of Teijido).  
Regarding claim 11, the combination of Nakamura, Teijido and Moffat consequently results in the plurality of lights incident on the beam combiner (152 of Nakamura; 20 of Teijido) from the light source unit (151 of Nakamura; 10, 30, 33 of Teijido) diverges and converges at least one time in the beam combiner ([0070] of Nakamura; Fig. 6A-6C of Teijido).  
Regarding claim 12, the combination of Nakamura, Teijido and Moffat consequently results in a length of the beam combiner (20 of Teijido) has a length in which the plurality of lights converges at least two times and the plurality of lights converges on the emission surfaces of the plurality of rod lenses (Fig. 6A-6C of Teijido).
Regarding claim 14, the combination of Nakamura, Teijido and Moffat consequently results in the plurality of rod lenses includes a first rod lens, a second rod lens adjacent to the first rod lens in the horizontal direction, a third rod lens adjacent to the second rod lens in the vertical direction, and a fourth rod lens adjacent to the third rod lens in the horizontal direction and adjacent to the first rod lens in the vertical direction (Fig. 3-5 of Moffat).

Regarding claim 15, the combination of Nakamura, Teijido and Moffat consequently results in a distance between the first rod lens and the second rod lens, a distance between the second rod lens and the third rod lens, a distance between the third rod lens and the fourth rod lens, and a distance between the fourth rod lens and the first rod lens decrease from the incident surfaces to the emission surfaces, respectively (Fig. 3-5 of Moffat).

Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered but are found moot in view of the new ground/s of rejection/s necessitated by the amendment/s of claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882